— In an action for a divorce, defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Walsh, J.), dated August 18, 1982, as awarded the plaintiff a one-half interest in the marital residence, a one-half interest in the defendant’s printing business and $300 per week for her maintenance, and ordered the defendant to pay to the plaintiff’s counsel the sum of $2,500 for additional counsel fees. Judgment modified, on the facts, by deleting the twenty-fifth decretal paragraph thereof and substituting therefor a provision denying the applications of both parties for an award of counsel fees. As so modified, judgment affirmed, insofar as appealed from, without costs or disbursements. Although the record supports the trial court’s disposition of the marital assets and the award of maintenance, the award of counsel fees was improper. In light of the liquid assets available to the wife and the distributive award of the trial court, including a retroactive award of maintenance, the “circumstances of the case and of the respective parties” require that the wife bear her own legal fees (see Domestic Relations Law, § 237, subd [a]; Kaplan v Kaplan, 77 AD2d 891). Mollen, P. J., Damiani, Titone and Mangano, JJ., concur.